Citation Nr: 0305969	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  98-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, with tendinitis, status post meniscectomy, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, with loss of motion, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from September 1982 to July 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Chondromalacia of the left knee, with tendinitis, status 
post meniscectomy, is manifested by pain, tenderness, and 
pseudo-laxity due to an absent medial meniscus.  

3.  Arthritis in the left knee, confirmed by x-ray, is 
manifested by some limitation of motion, with pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for chondromalacia of the left knee, with tendinitis, 
status post meniscectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5257 
(2002).  

2.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 
3.326(a), 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5010-5260 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in June 1998, August 1998, June 1999, February 2000, and 
September 2000, describing what VA would do to assist the 
veteran, the evidence the veteran needed to provide, and the 
evidence the VA had, and an August 1998 Statement of the Case 
and December 1999 and July 2002 Supplement Statements of the 
Case, the latter included the provisions of the VCAA, 
provided to both the veteran and his representative, provided 
notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  No further assistance is necessary to comply with 
the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  



Factual Background

The veteran's private outpatient treatment records from 
Wellington Orthopedic and Sports Medicine for May 1997 to 
August 1997 show that he was seen for post meniscectomy 
syndrome and early osteoarthritis of the medial compartment 
of the left knee.  Outpatient treatment records from Christ 
Hospital for May 1997 to July 1997 are of record.  A May 1997 
MRI of the left knee revealed patellofemoral arthrosis, with 
trochlear groove ulceration, mild irregularity of the medial 
patellar facet, mild thickening of the premeniscal and 
meniscosynovial recess, anteriorly, and no evidence of 
unstable macromeniscus tears.  July 1997 reports reflect 
arthroscopic surgery with debridement of the left knee.   

VA examination report of September 1997 noted the veteran's 
left knee exhibited range of motion from 4 degrees to 100 
degrees, with crepitus and pain noted throughout the ranges 
of motion.  McMurray test was positive; Lachman test was 
negative, but painful.  Sensation was grossly intact.  

VA examination report of July 1998 shows that the veteran 
complained of intermittent pain and swelling of the left 
knee.  He experienced weakness, stiffness, redness, 
occasional locking of the left knee, and a grinding sensation 
when he ran.  His left knee was warm to the touch; no 
swelling or erythema; and no effusion.  There was tenderness 
to palpation throughout the medial aspect of the knee joint 
and some loss of muscle mass.  Range of motion was decreased 
5 degrees of extension and flexion was to 110 degrees, with 
significant discomfort at 90 degrees of flexion.  No 
instability found, but there was discomfort on testing of the 
medical collateral ligament.  McMurray's test was positive 
and the left knee was painful to all stability and strength 
testing.  He had worn a left knee brace to the examination.  

VA outpatient treatment records for August 1997 to February 
1998 show that he was seen for his left knee disability.  

Private treatment records from Wellington Orthopedic and 
Sports Medicine and from Christ Hospital, for various period 
between May 1997 and February 1999, show treatment for 
complaints of left knee pain.  On medical examination in May 
1998, the left knee exhibited no effusion; good range of 
motion; some tenderness, some mild muscle atrophy, and no 
gross ligamentous instability.  Examination report of 
February 1999 revealed no effusion, good stability, medially 
and laterally, some mild peripatellar discomfort, and mild 
patellofemoral crepitus.  Treatment consisted of ice, 
nonsteroidal anti-inflammatory medication, a home exercise 
program, and avoidance and modification of activities.  

Records from January 1996 to January 1999 from the 
correctional institute where the veteran served as a 
corrections officer indicate that he submitted a claim for 
workman's compensation benefits for September and December 
1998, due to left knee injuries.  The veteran's workman's 
compensation and employment medical records were obtained, to 
include his February 2000 medical evaluation report, which 
noted that he had worked as a correction officer and that, in 
December 1998, he had sustained an injury to his left knee 
while restraining an inmate.  He had been treated with 
cortisone injections and physical therapy and ultimately with 
surgery.  Examination of the left knee in February 2000 
revealed visable atrophy of the left quadriceps, with range 
of motion from 0 degrees to 125 degrees flexion.  The knee 
was stable on ligamentous laxity examination.  There was no 
instability of the medial collateral ligament.  There was a 
trace opening on valgus stress, which the examiner noted 
would be consistent with pseudo-laxity due to the absent 
medial meniscus.  

The report of the veteran's September 2001 VA examination 
notes complaints of constant left knee pain, with extreme 
tenderness to bumping, weakness, popping and grinding sounds, 
morning stiffness, swelling with physical activity, 
instability in going down stairs, locking, fatigue, and 
flare-ups that worsen the manifestations.  He wore a knee 
brace, issued through VA, when the knee was very symptomatic.  
Examination revealed painful motion with flexion past 105 
degrees, worse during flare-up, and crepitus.  There was 
objective evidence for effusion, weakness, and medial and 
inferior tenderness, but not for painful motion, edema, 
instability, redness, heat, abnormal movement, or guarding of 
movement.  Strength in the left quadriceps muscle was 4+/5 
and evidence for increased weakness with use.  He was able to 
perform deep knee bends that were progressively weaker with 
increased stiffness as he continued.  Gait was remarkable for 
a left limp, and no functional limitation on standing or 
walking.  No ankylosis and no constitutional signs consistent 
with inflammatory arthritis.  Range of motion of the left 
knee was to 115 degrees, active, and to 120 degrees, passive.  
Pain was noted at 105 degrees.  Extension was full at zero 
degrees.  There was no varus or valgus motion in neutral 
position or in 30 degrees of flexion.  Lachman test and the 
anterior and posterior drawer tests were normal.  McMurray's 
test was positive.  X-ray of the left knee was unremarkable.  
The examiner offered that the veteran has weakness that 
increases with varying resistance; he did have excess 
fatigability with use; there was no incoordination; there was 
painful motion after 105 degrees of flexion and pain with 
use.  The physician further offered that the aforementioned 
factors did not result in any limitation of motion.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

VA's Office of the General Counsel, in a precedent opinion, 
dated July 1, 1997, (VAOPGCPREC 23-97) clarified that, where 
a claimant has arthritis and instability of the knee, 
38 C.F.R. § 4.71a authorizes multiple ratings under 
Diagnostic Codes 5003 and 5257, in order to take into 
consideration both limitation of motion and instability of 
the knee.  Hence, the veteran's left knee disability has 
since been evaluated as chondromalacia of the left knee, with 
tendonitis, status post meniscectomy, under Diagnostic Code 
5257, currently rated 20 percent disabling, with an 
additional, separate, disability, traumatic arthritis of the 
left knee, rated 10 percent disabling, under Diagnostic Code 
5010-5260.  

At this point, the Board notes that currently the veteran is 
being rated under Diagnostic Code 5257 for instability of the 
left knee and separately under Diagnostic Code 5010-5003 for 
limitation of motion of the left knee due to arthritis.  

Under Diagnostic Code 5257, for rating "other" impairment 
of the knee, such as recurrent subluxation or lateral 
instability, prescribes a 10 percent evaluation for slight 
disability, a 20 percent evaluation for moderate disability, 
and a 30 percent evaluation for severe disability.  See 
38 C.F.R. § 4.71a.  

The veteran complains that his left knee exhibits 
instability, especially in descending stairs, and that he 
needs to wear a knee brace, especially during flare-ups and 
during increased physical activity.  Medical examination in 
July 1998 found no instability, although there was discomfort 
on testing of the medical collateral ligament.  McMurray's 
test was positive, indicating joint menisci tears or tags.  
Workmen's compensation examination in February 2000 revealed 
that the knee was stable on ligamentous laxity examination.  
There was no instability of the medical collateral ligament.  
However, there was a trace opening on valgus stress, which 
the examiner noted would be consistent with pseudo-laxity due 
to the absent medial meniscus.  On VA examination in 
September 2001, McMurray's test was positive, Lachman test 
and the anterior and posterior drawer tests were normal.  

Under the circumstances, the Board finds that no more than a 
20 percent rating is warranted for moderate left knee 
disability under Diagnostic Code 5257, for "other" knee 
impairment.  Also, in addition to the medical findings, the 
Board notes that the veteran does complain of left knee 
instability and wears a VA issued knee brace, for a good deal 
of the time, particularly during flare-ups.  On the other 
hand, he does not use a cane.  Under the circumstances, and 
in the absence of more significant clinical findings as to 
connote severe subluxation or lateral instability, regarding 
the veteran's left knee instability, the Board must conclude 
that the current 20 percent evaluation assigned under 
Diagnostic Code 5257 is entirely appropriate and fully 
comports with the applicable schedular criteria.  

Under Diagnostic Code 5010, traumatic arthritis, when 
substantiated by X-ray findings, is rated as degenerative 
arthritis, pursuant to Diagnostic Code 5003.  That diagnostic 
code prescribes that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, Diagnostic Codes 
5260, for limitation of flexion, and 5261, for limitation of 
extension).  Where limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides that a 0 percent evaluation is 
warranted if limitation of flexion of the leg is limited to 
60 degrees.  A 10 percent evaluation is warranted if flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted if flexion is limited to 30 degrees, and a 30 
percent evaluation is warranted if flexion is limited to 15 
degrees.  Id.  

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted if extension of the leg is limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted if extension is limited to 20 degrees. A 40 
percent evaluation is warranted is extension is limited to 30 
degrees, and a 50 percent evaluation is warranted is 
extension is limited to 45 degrees.  Id.  

The veteran complains of constant right knee pain, swelling, 
popping and grinding sounds, fatigue, and limitation of 
motion.  As the above medical evidence establishes, the 
veteran's left knee disability is manifested by tenderness 
throughout the medical aspect of the knee joint, some loss of 
muscle mass, and limitation of motion, with pain on motion.  
Medical examinations consistently noted no swelling, 
erythema, or effusion.  He has some limitation of motion of 
the left knee, as exhibited during VA examination of July 
1998 showing extension to 5 degrees and flexion to 110 
degrees; the workmen's compensation examination in February 
2000 showing extension to 0 degrees and extension to 125 
degrees; and VA examination of September 2001 showing 
extension to 0 degrees and extension to 115 degrees, active, 
and to 120 degrees, passive (extension to 0 degrees and 
flexion to 140 degrees are normal).  See 38 C.F.R. § 4.71a, 
Plate II.  There was pain on motion, particularly at 105 
degrees of extension.  Given these medical findings, the left 
knee disability, based on limitation of motion due to 
arthritis, certainly does not meet the criteria for more than 
a 10 percent evaluation under the applicable rating criteria.  
Under the circumstances, a 10 percent evaluation, and no 
higher, under Diagnostic Code 5010-5003 is appropriate, in 
the absence of more severe limitation of motion under 
Diagnostic Code 5260 or 5261.  There has been confirmation of 
osteoarthritis in the left knee.  

In determining that no more than a 20 percent rating is 
warranted under Diagnostic Code 5257 and that no more than a 
10 percent rating is warranted under Diagnostic Code 5010-
5260, consideration of functional loss in the veteran's case 
has been considered, to include complaints of left knee 
fatigue and objective evidence of some loss of muscle mass.  
However, in the absence of objective medical evidence showing 
greater severity of the left knee disability, such as medical 
evidence of severe instability or greater limitation of 
motion, no higher evaluation is appropriate.  See 38 C.F.R. 
§§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206.  

Further, in the absence of medical evidence of, or of 
disability comparable to, ankylosis or impairment of the 
tibia and fibula, there is no basis for assignment of a 
higher rating for either chondromalacia of the left knee, 
with tendonitis, status post menescectomy or the traumatic 
arthritis, under Diagnostic Code 5256 or 5262.  See 38 C.F.R. 
§ 4.71a.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate either 
the veteran's chondromalacia of the left knee, with 
tendinitis, with status post meniscectomy or his left knee 
traumatic arthritis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

A disability rating in excess of 20 percent for 
chondromalacia of the left knee, with tendinitis, status post 
meniscectomy, is denied.  

A disability rating in excess of 10 percent for traumatic 
arthritis of the left knee is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

